PAGE, Justice
(dissenting).
I respectfully dissent. The court’s conclusion that voters will not be confused by having Hagelin/Goldhaber designated on the ballot under the name of “Reform Party” and Buchanan/Foster designated on the ballot under the name of “Reform Party of Minnesota” defies common sense and is wrong. This is not a case in which two sets of candidates for election merely want to use similar party designations on the ballot. The recent history of the Reform Party, both locally and nationally, is, at best, confusing. Moreover, it is not at all clear that there is such an entity as the “Reform Party.”
In March of 2000, a faction of the Reform Party of Minnesota officially separated from the national party, the Reform Party of the United States of America (RPUSA). See Robert Whereatt, Reform Party Splits From National Party, Star Tribune, Mar. 5, 2000, at Bl. The faction of the Minnesota party that separated became the Independence Party. The faction that did not separate from the RPU-SA retained the name Reform Party of Minnesota. See id. In August of 2000, the RPUSA split into two factions. One *29faction chose to support Buchanan/Foster as the RPUSA’s nominees for the offices of President and Vice President of the United States. The other faction supported Hagelin for president. The two factions have been in a battle for control of the RPUSA’s assets and name since the August split.1 In August, the Natural Law Party, which had nominated Hagelin for president in 1992 and 1996, joined forces with the faction of the RPUSA that supported Hagelin and nominated Hage-lin/Goldhaber for the offices of President and Vice President of the United States. See Eun-Kyung Kim, Hagelin Announces Party Alliance, Associated Press, Sept. 1, 2000 <http://www.hagelin.org/press_arti-cles/ap_9-l-00.htm>.
This history, combined with the party designations permitted by the court, will create voter confusion with the Minnesota ballot that cannot be overcome. A voter who supports the platform of the RPUSA will find two sets of candidates for president and vice president, each with designations that might reasonably be understood to represent that platform. But a voter who supports the platform of the alliance between the Natural Law Party and those who split from the RPUSA will have no way of identifying which of the two tickets for the offices of president and vice president support that platform, even though candidates supporting that platform are on the ballot.
While the court holds that respect for the intent of the Hagelin/Goldhaber nominators counterbalances the likelihood of voter confusion, the political flux that existed during the time in which the nominators gathered and presented signatures casts doubt on what the nominators intended by the “Reform Party” designation. Moreover, given recent history, it is not clear that the Hagelin/Goldhaber nominators would want them designated as “Reform Party” candidates.
In order to avoid confusion, I would order the designation “Natural Law Party” for Hagelin/Goldhaber.

. After the RPUSA split, each state had to decide who would receive the Reform Party designation on its ballot before ballots could be printed. States were making those decisions in late August and September by various means. See Mike Glover, Luck of the Draw: States Draw Names to Settle Reform Party Ballot Battles, Associated Press, Aug. 25, 2000 <http://www.abcnews.go.com/sections/ politics / DailyNews / reform_lotteries000824. html>; Associated Press, Reform Party State by State, Aug. 25, 2000 <http://eu-rope.cnn.com / 2000 / ALLPOLITICS / stories /08/24/reformparty.ap/>. As of October 3, Hagelin's name will appear on 38 of the 50 state ballots. See John Hagelin/Nat Goldhaber 2000 (visited Oct. 17, 2000) <http://www.hagelin.org / ballot_access / index.htm>. He will be designated "Natural Law Party” on 27 of those ballots; only four states besides Minnesota will use the designation "Reform Party” for the Hagelin/Gold-haber ticket. See id. In some states, Hage-lin’s campaign willingly gave up the Reform Party designation. See, e.g., Reuters News Service, Buchanan Wins Spot on Florida Presidential Ballot, Oct. 2, 2000 <htlp://buchan-anreform.org / library / default.asp?id=149> (reporting that the Buchanan and Hagelin factions, in Florida state court, stipulated to an agreement that on Florida's ballot Buchanan would be designated Reform Party and Hagelin designated Natural Law Party).